UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X]Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2010 Or []Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:333-23460 MERA PHARMACEUTICALS, INC. (Exact name of Registrant as specified in its charter) Delaware 04-3683628 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 73-4460 Queen Ka'ahumanu Highway, Suite 110 Kailua-Kona, Hawaii96740 (808) 326-9301 (Address and telephone number of principal executive offices) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods as the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES[X]NO[] Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.YES[X]NO[] 547,769,915 shares of $0.0001 par value common stock outstanding as of July 31, 2010 80 shares of $0.0001 par value Series A preferred stock outstanding as of July 31, 2010 974 shares of $0.0001 par value Series B preferred stock outstanding as of July 31, 2010 Mera Pharmaceuticals, Inc. Form 10-Q For the Quarter Ended July 31, 2010 Contents Page Part I - Financial Information Item 1:Financial Statements Condensed Balance Sheet 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item 2:Management's Plan of Operation Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Controls and Procedures 12 Part II - Other Information Item 1:Legal Proceedings 13 Item 2:Changes In Securities 13 Item 3.Defaults Upon Senior Securities 13 Item 4:Submission of Matters to a Vote of Security Holders 13 Item 5:Other Information 13 Item 6:Exhibits and Reports on Form 8-K 13 Signature 14 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Mera Pharmaceuticals, Inc. Condensed Balance Sheet (Unaudited) July 31, 2010 October 31, 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Tax credit receivable Prepaid expenses and other current assets Total current assets Plant and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Notes payable - related parties Deferred revenue Total Current Liabilities Contingencies Stockholders' equity: Convertible preferred stock, $.0001 par value, 10,000 shares authorized, 80 Series A shares issued and outstanding and 974 Series B shares issued and outstanding 2 2 Common stock, $.0001 par value: 750,000,000 shares authorized, 547,769,915 shares issued and outstanding Additional paid-in capital Treasury stock at cost ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements 3 Mera Pharmaceuticals, Inc. Condensed Statement of Operations Three Months Ended July 31, Three Months Ended July 31, Nine Months Ended July 31, Nine Months Ended July 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) NET SALES $ Cost of goods sold - GROSS PROFIT Operating Expenses Selling and administrative expenses Research and development costs Depreciation Total operating expenses Operating loss ) Other income (expense) Interest income - - Other income - Interest expense ) Total other income (expense) Net loss before tax provision ) Provision for income taxes - Refundable tax credit NET INCOME (LOSS) $ ) $ ) $ ) $ ) Net income (loss) per common share $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements 4 Mera Pharmaceuticals, Inc. Condensed Statements of Cash Flows (Unaudited) Nine Months Ended July 31, 2010 Nine Months Ended July 31, 2009 (Unaudited) (Unaudited) Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accumulated depreciation and amortization Changes in assets and liabilities Accounts receivable ) Tax credit receivable ) ) Prepaid expenses and other current assets Accounts payable and accrued liabilities Deferred Revenue Net cash provided (used) by operating activities ) Cash Flows from Investing Activities: Purchases of marketable equitable securities - ) Proceeds from sales ofmarketable equitable securities - Expansion of physical plant ) - Purchases of fixed assets - ) Net cash used by investing activities ) Cash Flows from Financing Activities: - - Net cash provided by financing activities - - Net increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental Cash Flow Information Interst Paid $
